Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending.  Claims 1-9 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2020 has been considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites “wherein the belt-like body has a predetermined angle formed between respective longitudinal axes of the two belt-like portions, end portions of the two belt-like portions are separated from each other, and the two end portions are fixed to the second operation portion”, apparently listing three different wherein clauses, but the phrases could be more clearly written by stating “wherein” with each clause, i.e. “wherein the belt-like body has …, wherein end portions of the two bel-like portions …, and wherein the two end portions ..”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “… and the two end portions are fixed to the second operation portion”.  There is insufficient antecedent basis for this limitation in the claim.  There are three end portions defined, therefore, “the two end portions” is indefinite.
Claim 7 recites “wherein the belt-like body is configured in which all of the at least three end portions include the locked member to be locked to the locking member”.  Claim 1 recites the existence of at least 1 locked member, i.e. “at least three end portions in which at least one end portion includes a locked member”.  Since multiple possible locked members exist, claim 7’s recitation of “the locked member” is indefinite.  It will be interpreted as one locked member to be locked to the locking member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McWeeney et al. US7,922,650 and further in view of Bergman et al. US6,708,838.
For claim 1, 
McWeeney discloses an “endoscope apparatus (in-vivo visualization system 3120; fig 31; 24:13-29) comprising: 
an endoscope (3124) including a first operation portion (3140) that is coupled to a first insertion portion (3142) to be inserted into a subject; 
a medical device (3128) including a second operation portion (3132) that is coupled to a second insertion portion (3130) to be inserted into the subject through the first insertion portion (fig 31), the second operation portion including at least one locking member (housing projection 3368; fig 44; 33:50-57); and 
a belt-like body (strap 3234; fig 44 – n.b. strap 3234 appears to be mislabeled as 3334, see fig 33, 34; 33:47-55 also uses 3234 for the strap) having flexibility (33:48-49);
the belt-like body being configured to be wound around the endoscope to hold and fix the second operation portion of the medical device (fig 31; 33:48-50)
McWeeney does not disclose “including at least three end portions in which at least one end portion includes a locked member to be locked to the locking member”, the belt-like body being configured to be wound around the endoscope to hold and fix the second operation portion of the medical device “in a state where the at least three end portions are connected to the second operation portion”.  Bergman teaches a holding strap having a widened “Y” shape (strap 50; fig 13; 6:48), i.e. widened midsection with three arms in which one arm has holes/locked members (holes 96) for attachment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bergman into the invention of Mcweeney in order to configure the endoscope apparatus, e.g. as claimed because the widening of the strap both at the midsection and providing split arms disburses the pressure exerted by the strap (5:65-67 
For claim 2, McWeeney discloses the “endoscope apparatus according to claim 1, wherein the endoscope is a mother endoscope (3124) including a tube channel (working channel 3150; fig 32; 24:53-56) provided in the first insertion portion and the first operation portion, and the medical device is a baby endoscope (3128) of which the second insertion portion is inserted into the tube channel (fig 31)”.
For claim 3, McWeeney discloses the “endoscope apparatus according to claim 1, wherein the belt-like body has elasticity and is wound around the endoscope to hold and fix the medical device (McWeeney: fig 31)”.
For claim 4, McWeeney discloses the “endoscope apparatus according to claim 1, wherein the first operation portion is provided with a coupling member (distal conical portion of handle 3140; fig 31) with the first insertion portion, the coupling member being wound by the belt-like body to hold and fix the medical device (fig 31).
For claim 5, modified McWeeney discloses the “endoscope apparatus according to claim 1, wherein the coupling member has a truncated cone shape (McWeeney: fig 31), and the belt-like body includes two belt-like portions that closely contact with different outer diameter portions of the coupling member (Bergman: the strap has a split end with two arms fig 13 which are capable of attachment along the length of the conical portion of the handle, i.e. at different outer diameter portions of the coupling member)”.
For claim 6, modified McWeeney discloses the “endoscope apparatus according to claim 5, wherein the belt-like body has a predetermined angle formed between respective longitudinal axes of the two belt-like portions (Bergman: fig 13), end portions of the two belt-like portions are separated from each other (Bergman: fig 13), and the two end portions are fixed to the second operation portion (Mcweeney: fig 31)”
For claim 7, modified McWeeney discloses the “endoscope apparatus according to claim 1, wherein the belt-like body is configured in which all of the at least three end portions include the locked member to be locked to the locking member, and is detachably attached to the second operation portion (McWeeney: fig 31, 44 shows the holes to attach to the locking member)”.
For claim 8, modified McWeeney discloses a “medical device (3124) including a device operation portion (3132) fixed to an endoscope operation portion (3140) provided on an endoscope (3124) to be inserted into a subject, the device operation portion being provided with at least one locking member (housing projection 3368; fig 44; 33:50-57), the medical device comprising: 
a belt-like body (strap 3234; fig 44) having flexibility (33:48-49) and including at least three end portions (Bergman: holding strap having a widened “Y” shape, strap 50; fig 13; 6:48, i.e. widened midsection with three arms in which one arm has holes/locked members/holes 96 for attachment) in which at least one end portion includes a locked member (Bergman: holes 96) to be locked to the locking member, the belt-like body being configured to be wound around the endoscope to hold and fix the device operation portion to the endoscope (McWeeney: fig 31) in a state where the at least three end portions are connected to the device operation portion (Bergman: fig 44)”.
For claim 9, McWeeney discloses a “belt-like body (strap 3234; fig 44) having elasticity (33:48)”.  
McWeeney does not disclose “including at least three end portions, each of the at least three end portions including a locked member to be locked to an endoscope operation portion”.  Bergman teaches a holding strap having a widened “Y” shape (strap 50; fig 13; 6:48), i.e. widened midsection with three arms in which one arm has holes/locked members (holes 96) for attachment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bergman into the invention of Mcweeney in order to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SeePTO892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795